Title: 18th.
From: Adams, John Quincy
To: 


       Mr. D’Asp, the secretary of the Swedish Ambassy, came out and dined with us en famille. After dinner I went into Paris. Mr. West is still very ill: his hand is swolen amazingly: his spirits were very low when I went there: but before I came away he began to be quite sociable. He spoke of Mr. B——g——m; who with his Lady left Paris, Sunday the 10th. instn. Mr. W: seems to have of Mr. B. very nearly the same opinion I have, that he is very ignorant, very vain, and very empty. He is very rich: but if he acquired his riches in the manner Mr. W. tells me he did; he is hardly authorised to plume himself upon them as much as he does. That he is extremely ignorant, I think the following anecdote which is litterally true, will sufficiently prove. I was with him one evening last winter at the French Comedy. La mort de César a Tragedy of Voltaire’s was acted. After it was over the following Conversation, took place between him and me; exactly as it is here.
       Mr. B. Oh; how much Superior to this is Shakespeare’s Julius Caesar! to this!
       A.  Voltaire to be sure was not comparable to Shakespeare in point of genius, but his play is more regular.
       B.  Regular! Why he has not introduced the Battle of Philippi; nor does he bring Augustus upon the Stage.
       A. But if I remember right the Battle of Philippi did not happen till more than a year after the Death of Caesar, and has nothing to do in that event. So that all three unities must be broken through to introduce it. Nor could Augustus appear for the same reason.
       B. What do you mean by unities.
       A. You know very well Sir, that plays upon the french Stage, are confined, to 24 hours for time, to one and the same place, and to one plot for action, and. . . .
       B. Oh, you are entirely mistaken! Why do you think Shakespeare did not know the rules of the Stage, and yet he brings Augustus, and the action at Philippi on, in his piece. Besides, Voltaire supposes that Brutus was the Son of Caesar, which is contrary to history; and would it not be absurd to be so strict upon such trifles as you are speaking of, and yet take such licences as to suppose Brutus to be the Son of Caesar.
       Finding it would be in vain to say any thing more of the Rules of the Drama, I was determined to see if he was as well inform’d upon the Subject of History so I replied You know that several historians hint, that Caesar was supposed to be the father of Brutus, and that he supposed so himself: and any Poet has a right to make use of any such Circumstances, and to give for a certainty, what in fact was only a supposition.
       B. No Sir, not one historian mentions any such a connection between them.
       A. I think Suetonius says, that when Brutus stab’d Caesar, among the rest, Caesar said in greek Are you with them, my Son? We have no better authority than Suetonius, for there are very few original historians of that period, remaining.
       B. He certainly did not speak in Greek: he said et tu Brute. I don’t know what Suetonius may say, but Rollin, in his Roman history does not mention a word of it; and do you think he could have omitted so important a circumstance, if there had been any truth in it? As you say there, are not many original historians of that period extant. I think there are only Suetonius, and LIVY, and Plutarch and HERODOTUS.
       Here our conversation finish’d. I was amazed to see a man, with so many pretensions to great knowledge, as Mr. B. had, entirely ignorant of the rules of the Drama: and in a point of Roman History quote the authority of Rollin, against that of Suetonius. But I have since found that he spoke without knowledge, even on the Subject of Rollin: for that author speaking of Brutus, says, that notwithstanding his conduct, Caesar loved him, as the Son of Servilia, and perhaps as his own. If a boy of 18 years old, can detect Mr. B. in such gross errors, in Questions so plain, and so universally understood: how empty must he appear before a person, of ripe Judgment, and deep knowledge.
       Should anyone see this he might say what has Mr. B. done to you to make you treat him so? I answer, nothing but what he does to every body else. He is as vain and self sufficient as he is ignorant: and assumes airs of superiority, not only over me (which would not perhaps be improper) but over persons of much more real merit than he is, or than he ever will be, if I am not much mistaken. He has never done me any harm; nor has he ever had it, (thank god) in his power to hurt me, but I have no obligations to him, nor ever will, if I can help it. The only knowledge he appears to possess well, is Commercial: of that he has had sufficient to make a very considerable fortune, which has turn’d the little brains he had.
       
        Those who their ignorance confest
        I ne’er offended with a jest.
        But laugh to hear an idiot quote
        A verse from Horace learnt by rote.
       
       When I came home from Paris, I found Letters for me from Mr. Dumas and C. Storer.
      